FILED
                            NOT FOR PUBLICATION                             DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                            FOR THE NINTH CIRCUIT



EARL PLUARD,                                     No. 09-70536

               Petitioner - Appellant,           Tax Ct. No. 16201-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Earl Pluard appeals pro se from the tax court’s order dismissing his petition

for lack of subject matter jurisdiction. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo. Abrams v. Comm’r, 814 F.2d 1356, 1357 (9th

Cir. 1987) (per curiam). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The tax court properly concluded that it lacked jurisdiction because Pluard

was never issued a Notice of Deficiency or a Notice of Determination. See 26

U.S.C. §§ 6213(a), 6330(d); Abrams, 814 F.2d at 1357 (holding that a pre-filing

notification letter from the Internal Revenue Service was not a Notice of

Deficiency, and therefore, the tax court had no jurisdiction over the taxpayer’s

petition).

       Pluard’s remaining contentions are unpersuasive.

       AFFIRMED.




                                          2                                   09-70536